DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus for assisting hair washing according to the claim including a support portion to support a neck or a first portion of a head of a person wherein the support portion has a U-shaped depression to prevent the head of the person from rolling along the one end of the bed portions, a lowest point of the U-shaped depression being adjustable.
The subject matter of the independent claim 21 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus for assisting hair washing according to the claim including a support portion to support a neck or a first portion of a head of a person wherein the stand is detachably coupled with the one end of the bed portion; wherein the stand comprises a set of grooves, each of the set of grooves configured to receive the one end of the bed portion; and wherein the set of grooves enables setting a range of an angle of inclination of the bed portion.
The subject matter of the independent claim 22 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus for assisting hair washing according to the claim including a support portion to support a neck or a first portion of a head of a person wherein the one end of the bed portion is 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Campbell (US Patent No. 2,818,585) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses apparatus for assisting hair washing, comprising: a bed portion; and a stand coupled with one end of the bed portion and forms a standing structure with the bed portion on a surface, the bed portion in the standing structure being inclined with respect to the surface, the stand having a support portion to support a neck or a first portion of a head of a person who is at least partially on the inclined bed portion and who has at least a second portion of the head suspended in the air for hair washing.
Haas (US Patent No. 2,200,247) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses the use of a hair washing aid configured to fit within a bath tub.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754